Citation Nr: 1228145	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1968, with service in Vietnam.  This matter is before Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated at 30 percent, effective March 5, 2010 (date of claim).  An interim  (February 2011) rating decision increased the rating to 50 percent, also effective March 5, 2010.  As the Veteran has indicated he is not satisfied with the increased rating (see April 2011 VA Form 9, substantive appeal), the claim remains on appeal.  See also Ab v. Brown, 6 Vet. App. 35 (1993).  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of a disability picture no more severe than occupational and social impairment with reduced reliability and productivity; symptoms of PTSD productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  [A March 2010 letter also provided him with general disability rating and effective date criteria.]  The Veteran has had ample opportunity to respond/supplement the record. He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in July 2010.  A review of the examination report shows that it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 
B.  Factual Background

The Veteran's claim of service connection for PTSD was received on March 5, 2010.

Private treatment records from Dr. H.J., show that in March 2010, the Veteran was referred to him for a psychiatric evaluation.  The Veteran reported that since returning from Vietnam he has had flashbacks, nightmares, anxiety, irritability, restlessness, and angry outbursts.  He was married in 1976, and has remained married, and has a few friends.  He worked as a truck driver for 26 years following separation from service, but was now self-employed, refinishing bathrooms (but that the business was not doing well).  He stated that his symptoms had caused him to develop a problem with alcohol as a method of self-medication, which affected his ability to function.  He reported that he avoided talking about his experiences in Vietnam, had trouble sleeping, difficulty getting rest, and had heightened anxiety.  He was always on his guard, did not like surprises, was jumpy, and had anxiety and fear.  He also reported that he had panic attacks, during which he felt as though he was having a heart attack and had a tingling sensation in his hands and feet.  He further reported that he had episodes of feeling very depressed and he wanted his life to end.  He had given up drinking alcohol, but was still having symptoms including: nightmares, flashbacks, irritability, and avoidance.  On mental status examination it was noted that the Veteran's affect was constricted.  He maintained good eye contact, he was a spontaneous historian, and his speech was within normal limits.  His mood was found to be depressed and anxious; but his thought processes were goal directed and logical.  He was unable to calculate, unable to perform the serial 7, and he appeared to have some cognitive deficiency.  He had fair insight and judgment.  The diagnoses given were PTSD, chronic panic disorder without agoraphobia, and alcohol dependence in remission.  The GAF score assigned was 40.  The Veteran was started on a regimen of psychotropic medication; psychotherapy was recommended.  

The Veteran returned for treatment in May 2010; he reported that he was feeling improved in his mood and relaxation.  He reported that he was still having flashbacks and nightmares and that his social interaction was still limited.  He also sought treatment for erectile dysfunction  (and was given medication for that problem)

In September 2010, the Veteran reported he was not sleeping because he had frequent nightmares.  His work was very slow and he had been feeling down and stressed.  He also reported that he was having a lot of flashbacks and was withdrawn.  He complained that his medication for erectile dysfunction was not working well, and the medication for that problem was revised.

On July 2010 VA examination, the Veteran reported that he had recurrent and intrusive distressing recollections of his time in Vietnam.  He reported that he had nightmares and flashbacks 2 to 3 times per week, difficulty falling asleep, irritability, angry outbursts, difficulty concentrating, hypervigilance, and extreme startle response.  He engaged in avoidance behavior, had diminished interest and participation in activities, and he felt detached from others.  He reported panic attacks once or twice a week lasting 15 to 20 minutes.  He denied suicidal or homicidal ideation.  He reported that he was currently self-employed, and worked refinishing bathtubs.  In the past 12 months, he had lost two weeks of work (due to a stroke and high levels of anxiety).  He was married and had two children, and described his relationships with his family members as pretty good.  He had a couple of friends, but tended to keep to himself.  He enjoyed playing golf and listening to music.  

On mental status examination, the Veteran was noted to be clean and casually dressed.  His speech was unremarkable and his attitude was cooperative and attentive.  His affect was constricted and his mood was anxious and dysphoric.  He was found to be easily distracted with a short attention span.  He was unable to do serial 7s, but was able to spell a word forward and backward.  He was oriented to person, place, and time.  His thought content was unremarkable and there were no delusions found to be present.  His judgment was normal and he understood the outcome of his behavior.  The Veteran did not exhibit any inappropriate behavior or obsessive rituals.  The GAF score assigned was 55.  The examiner opined that while the Veteran's PTSD did not cause total occupation and social impairment, they did result in deficiencies in thinking, family relations, work, and his mood.  It was noted specifically, that  he tended to become easily irritated with family members (and was unable to stay focused for longer that 15-20 minutes at a time and had intrusive thoughts of Vietnam).  The examiner found some occupational impairment in that the Veteran was unable to stay focused for long periods of time and had taken some time off work due to high levels of stress.  Deficiencies were also found in his mood as he was depressed 3 to 4 times a week and was anxious on a daily basis.  

June 2009 to November 2011 VA treatment records show that in November 2011, the Veteran reported to his primary care physician the he was being treated for PTSD by a private physician.  A depression screen was conducted; the Veteran answered no to all of the suicide risk questions posed.  Based on this evaluation, it was agreed that the Veteran would continue to obtain private treatment for PTSD.  

C.  Legal  Criteria and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under Code 9411, which provides for a 50 % rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher (70 percent) rating, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  .

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The report of the July 2010 VA examination and VA and private treatment records, overall, provide evidence against the Veteran's claim, as they do not show that symptoms of his PTSD produce deficiencies in most areas so as to meet or approximate the criteria for a 70 percent rating.  He does not display suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships or any other symptoms of similar gravity.  Furthermore, he has not exhibited the social and occupational impairment that is commensurate with such rating..

Regarding suicidal ideation, the Board acknowledges that during the March 2010 mental status examination by his private physician, he reported having episodes where he wanted his life to end.  However on July 2010 VA examination, he denied suicidal and homicidal ideations, and a November 2010 VA treatment record shows that the Veteran answered no to all the suicide risk assessment questions during a suicide screening.  He has been noted to be hypervigilant, however there is no evidence of record indicating this constitutes obsessional rituals.  Both private reports and the VA examination found the Veteran's speech to be normal.  It was noted that he suffers from depression 3 to 4 days a week, and panic attacks 1 to 2 times a week, but these self-reported complaints do not reflect near-continuous problems; and his ability to function independently is not shown to be affected (even as described by the private provider).  At no time was the Veteran shown to exhibit impaired impulse control or spatial disorientation; on the contrary, he has consistently been described as oriented to time, person, and place.  While he has reported feeling stressed sometimes, there is no indication that he has difficulty adapting to stressful circumstances.  In fact, the Veteran is self-employed and runs his own business.  He has reported that his business is not doing well, but there is no indication from the record that this was a result of his PTSD.  As noted, in the past 12 months he has only missed work for approximately two weeks due to a "light stroke" and anxiety.  The evidence of record also shows that the Veteran has been married since 1976, that he maintains good relationships with his wife and two children, and that he has a few friends.   

While the VA examiner found some deficiencies in the Veteran's occupational and social functioning, including: thinking, family relations, work, and mood, such deficiencies are not severe enough to rise to the level required for a 70 percent rating.  The deficiencies noted ( inability to stay focused for longer than 15 to 20 minutes at a time, intrusive thoughts of Vietnam, irritability, high levels of anxiety, and depressed mood 3 to 4 times a week) are not shown to have resulted in impact of social and occupational functioning to a degree commensurate with a 70 percent rating.  The Board finds significant that the Veteran has been married to his wife for more than 35 years, maintains good relationships with his children, maintains some friendships, and is able to run his own business (missing only two weeks of work in the past year, and that in part due to a nonservice-connected physical problem, i.e., a stroke).  Therefore, the Board finds that the Veteran's overall disability picture is inconsistent with a disability picture warranting a 70 percent rating.  

The appellant, citing to "Choen [sic, Cohen]" v. Brown, 10 Vet App. 128 (1997), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991), and "Calvin [sic, Colvin]" v. Derwinski, 1 Vet. App. 171 (1991) argues that a 70 or 100 percent rating is warranted based on the GAF score of 40 assigned by a private physician in March 2010.  None of the cited decisions stands for the asserted proposition that a GAF score that is unsupported by/inconsistent with the disability picture and symptoms shown should be dispositive of the rating when there is probative evidence that preponderates to the contrary.   Notably, the Court has (subsequent to the decisions cited) held that there is no "treating physician rule" that requires the Board to place greater weight on the medical opinion of a treating physician.  See Winsett v. West, 11 Vet.App. 420, 424-25 (1998) 

The single GAF score of 40 assigned by the private physician is unexplained, and is inconsistent with contemporaneous reports of actual symptoms (even by the physician who gives that score), and consequently, in light of the overall evidence, may not reasonably be found dispositive.  GAF scores of 31 to 40 reflect some impairment in reality testing or communication (neither of which has been reported) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  A finding of major impairment in work and family relations is inconsistent with the Veteran's 35+ years of marriage, with his good relationships with his children (notwithstanding periods or irritability), with the fact that he maintains his own business (and while he indicates it is not doing well, he has reported missing only 2 weeks of work in a year, and that in part due to stroke), and that he has friends, and enjoys golf (a social activity) and listening to music.  Even the fact that his private treatment records focus on a concern about erectile dysfunction weighs against a disability picture of withdrawal or isolation he suggests is demonstrated.  The Board notes that the GAF score of 55 assigned by the VA examiner in July 2010 is more consistent with the Veteran's reported symptoms throughout the appeal period.  GAF scores of 51 to 60 are indicative of moderate impairment or moderate difficulty in social, occupational, or school functioning.  

In summary, it is not shown that at any time during the evaluation period the Veteran's PTSD has been manifested by symptoms productive of deficiencies in most areas (or approximating such a level of severity).  Consequently, a schedular rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for a 50 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no indication of factors such as marked interference with employment or frequent hospitalizations (none due to PTSD are shown).  Consequently, referral for extraschedular consideration is not warranted.  

As the Veteran reports he is self-employed, and has missed only two weeks of work in the past year (and that in part due to nonservice-connected disability, a stroke), the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

A rating in excess of 50 percent for PTSD is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


